Title: To James Madison from Jonathan Thompson, 15 July 1816
From: Thompson, Jonathan
To: Madison, James


        (confidential)
        
          Hond. Sir
          NewYork July 15th: 1816
        
        In consequence of the death of our respected friend and fellow citizen Genl. John Smith, late Marshall of this district, many applications are said to be making for the Office, some of whom may be considered as improper candidates.
        In this State the Republican party has been torn to pieces by factions, principally arising from having improper persons appointed to Office, men whose views have been personal, whose motives have been sinister; hence the difficulties, nay the disgraces, the party has had to contend with, we are not without new troubles in anticipation. It would therefore be desireable that the selected candidate views & conduct should correspond with the administration—& without it a unity of action cannot subsist among the subordinate Officers of the Government. With these impressions I have had conversations with a few of our most respectable citizens—particularly Collo. Henry Rutgers and his Excellency Govr. D.D Tompkins. The former having given a Letter to Mr. James W Lent, could not with propriety recommend another person, although he would not hesitate, was he asked his opinion—relative to a person I beg leave to name to you, that person is Mr. John Targee. Mr. Targee is a very respectable citizen, a uniform republican, a man of middle age, active, competent & possessed of a handsome property, in a word a good man. It has been thought proper not to pursue the usual course of memorial, in this case, but merely to give correct information, & submit it. In conversation with Governor Tompkins he permits me to state, that he has not recommended any person, & should any information from him relative to the person which I have named, be deemed by the administration necessary, he will promptly give it, in such manner as will give entire satisfaction. I am sir with great respect your obt servant
        
          Jonathan Thompson
        
       